Contracts; changes; defective specifications; equitable adjustment. — Plaintiff seeks Wunderlich Act review of a *338decision of the Department of Commerce Appeals Board (7A-1 BCA para. 10515), on disputes arising in a fixed-price contract for construction of a Weather Bureau radar facility at Monett, Missouri. On April 12, 1976 Trial Judge ■Kenneth-B. Harkins filed-a recommended opinion (reported in full at 22. CCF para. 80203) upholding-the- Board’s decision. The Board-allowed equitable adj ustments - and time •extensions for extra costs and delays attributable to defective specifications, but denied liability for certain other claims, and plaintiff seeks additional -compensation denied -by the Board. On October 6, 1976 the court entered the following order:
' Horace Haseltine*, attorney of record, for plaintiff.
Kenneth J. Ingram, with whom was Assistant Attorney General Bex E. Lee, for defendant.
Before Davis, Judge, Presiding, Kashiwa and KttNzig, Judges.'
! ’ “This case comes before the court on defendant’s motion, filed'June 10,1976, requesting that the court adopt in full the recommended decision of Trial Judge Kenneth B. Harkins, filed April 12, 1976, pursuant to Buie 166(c), on plaintiff’s motion and defendant’s cross-motion for summary judgment, as the basis for its judgment in this case. Plaintiff has filed no formal request for review by the court and has indicated in a letter that it does not accept the trial judge’s decision but considers that it would be unduly costly to retain a new attorney to seek and pursue review by the court. Upon consideration, but without oral argument, the court agrees with the trial judge’s recommended decision, copies of which have been furnished to the parties, and therefore grants defendant’s- motion and adopts the said decision as the basis for its judgment in this case.
“it is therefore ordered that plaintiff’s motion for summary judgment is denied, defendant’s, cross-motion for summary judgment is granted and plaintiff’s petition is dismissed.”